Citation Nr: 1334283	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  10-17 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided at Baptist Medical Center on July 13, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from March 2004 to June 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating determination of the Gainesville, Florida, VA Medical Center (VAMC).


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for emergency room treatment rendered on July 13, 2009 at a private hospital; prior authorization was not given by VA, nor can it be implied.

2.  The Veteran's treatment on July 13, 2009 was not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses arising from care provided at Baptist Medical Center on July 13, 2009 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 17.52, 17.54, 17.120-132, 17.1000-1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Court has, however, carved out exceptions where the provisions of the VCAA are not applicable.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).   Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  Nevertheless, the Veteran was provided adequate notification under the duty to notify in February 2010.  The Veteran has been provided opportunities to identify or provide pertinent evidence in support of his claim and he has provided pertinent evidence and argument.  Further development and expending of VA's resources is, therefore, not warranted.

Reimbursement of Medical Expenses

The Veteran is service connected for, inter alia, residuals of repair of anomalous right coronary artery with moderate pericardial effusion.  

On July 9, 2009, a VA telephone encounter note prepared by a medical instrument technician at the Jacksonville Outpatient Clinic indicated that the Veteran had called with complaints of chest pain and shortness of breath and wanted to be seen at the clinic that day.  The Veteran reported that he had contacted his primary care physician but was told that he could not get an appointment until the following week.  The Veteran then asked to see another physician at the outpatient clinic.  The technician then asked the Veteran if he was having chest pain now.  When the Veteran said that he was, the technician advised him to hang up and go to the nearest emergency room. 

Four days later, on July 13, 2009, the Veteran was seen in the emergency department of Baptist Medical Center in Jacksonville, Florida.  The Veteran arrived in a private vehicle and presented with complaints of chest pain.  He reported that the onset of the chest pain was one week earlier, with constant symptoms involving pain in the upper left chest and near the trapezius in the upper back area.  "He is having difficulty taking a deep breath, it's very sharp and stabbing when he does."  The degree of pain at onset was minimal, the degree at maximum was moderate, and the degree at present was moderate.  The Veteran denied shortness of breath, nausea, vomiting, diaphoresis, anxiety, and palpitations.  Review of systems showed no shortness of breath and no cardiovascular symptoms other than those noted in the history of present illness.  No anxiety was present.  The Veteran was in no acute distress and his respirations were non-labored, with breath sounds equal, symmetrical chest wall expansion, difficulty taking a full breath, splints, and complaints of pain in the left side of the chest.  Left sided breath sounds were diminished.  Cardiovascular evaluation noted regular rate and rhythm, with no murmur and no edema.  Chest X-ray was similar to one from August 2008, with no signs of pulmonary edema or pleural effusion.  Heart size and mediastinum were normal.  

CT scan of the chest showed no definite pulmonary emboli.  There was bibasilar atelectasis or scarring- more likely scarring that was present before and appeared about the same.  There was moderate side pericardial effusion which appeared about the same as on the prior.  No definite pleural fluid and no adenopathy were present.

The impression was musculoskeletal chest pain and chronic pericardial effusion.  The Veteran was noted to be stable and was discharged to home the same day with educational materials addressing chest wall strain.  

A VAMC review of the case in August 2009 found that the Veteran's medical condition on July 13, 2009 was not emergent and that VA facilities were available.  Payment of his medical expenses was denied on the basis of "no clear emergency, symptoms x1 week, weekday."  

On a statement dated in November 2009, the Veteran reported that on July 13, 2009, he was "suffering from shortness of breath, pain in my chest, and panic," and that he felt like he could not make it to the Gainesville emergency room and thus went to the closest hospital.  

Following the Veteran's disagreement with the initial determination, in January 2010 a review by a VA physician upheld the August 2009 decision.  This review noted the Veteran had disputed the August 2009 determination, contending that he was suffering from shortness of breath, having chest pains, and did not think he could make it to the Gainesville VA.  "Vet states that he was diagnosed with chest strain which is due to his open heart surgery while in the service."  

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA gave prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  

The admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  38 C.F.R. § 17.54(a). 

While what constitutes a prior authorization by VA is not expressly defined, the Court has previously held that the advice of a doctor or a nurse to go to a non-VA hospital is not the specific type of authorization contemplated by 38 C.F.R. § 17.54.  Smith v. Derwinski, 2 Vet. App. 378, 378-79 (1992), but see Cantu v. Principi, 18 Vet. App. 92 (2004) (holding that the requirements under 38 C.F.R. § 17.54 for authorization were met when a VA physician arranged a veteran's transfer and transportation from VA outpatient clinic to private facility).  Simple belief that the treatment was authorized, without any confirmation or action by VA, is not enough to show prior authorization.  

A VA medical instrument technician advised the Veteran to go to the nearest emergency room on July 9, 2009.  The Veteran presented to Baptist Medical Center four days later, on July 13, 2009.  Even had the Veteran gone to the private emergency room on July 9th after speaking with the VA employee, this would not constitute proper prior authorization for the private medical treatment received.  See Smith.  The Board further observes that the alleged "authorization" was not obtained from an employee with appropriate authority, namely a VA Medical Center director or clinic director, nor is there any indication that he received authorization in writing.  Further, as discussed below, the emergency room visit was for a non-emergent condition.   

When the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment if required criteria are met.  See 38 U.S.C.A. § 1725 and § 1728 (West 2002 & Supp. 2012).  

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 or § 1728. 

Effective May 21, 2012, VA amended its regulations regarding payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities to conform with amendments made to 38 U.S.C.A. § 1725 by the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010).  Specifically, VA amended 38 C.F.R. §§ 17.1001, 17.1002, 17.1004, and 17.1005, to expand the qualifications for payment or reimbursement to veterans who receive emergency services in non-VA facilities, and establish accompanying standards for the method and amount of payment or reimbursement.  The amendments also state that VA will provide retroactive payment or reimbursement for emergency treatment received by a veteran in certain circumstances.  See 77 Fed. Reg. 23,615-23,618 (April 20, 2012).  

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

38 U.S.C.A. § 1728 (West 2002 & Supp. 2012); 76 Fed. Reg. 79,069, 70,070 (to be codified at 38 C.F.R. § 17.120).

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); (c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); (d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; (e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (f) The Veteran is financially liable to the provider of emergency treatment for that treatment; (g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and (i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002. 

These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

It is not necessary to determine whether the Veteran's care on July 13, 2009 was rendered for a service connected disability because the Veteran's claim fails for the same reason under either § 1728 or § 1725.  That is, the treatment in question was not rendered in a medical emergency.  

Evidence of record clearly shows that the treatment obtained on July 13, 2009 was not "emergent" in nature.  The Board acknowledges the arguments that the Veteran is not a medical professional and that he thought he needed immediate medical attention.  In his notice of disagreement, the Veteran indicated that he had chest pain, shortness of breath, and panic.  However, the Veteran's assertions regarding the severity of the situation are not supported by the record.  

The Baptist Medical Center records specifically note that while the Veteran reported difficulty taking a deep breath, he denied shortness of breath and review of respiratory systems found no shortness of breath.  The treatment record also specifically notes that the Veteran denied anxiety and was in no acute distress.  His symptoms had been present for approximately one week and had not worsened.  The Veteran arrived at the emergency room in a privately owned vehicle and there is no indication that an ambulance was called.  The emergency room records indicate the Veteran was provided with a chest X-ray and CT scan, however no urgent care was required and a musculoskeletal chest wall strain was diagnosed.  

The only medical professionals to have reviewed the facts of the case have concluded that an emergency was not present.  Under these circumstances, a prudent lay person would not find it necessary to seek emergency medical treatment at the nearest facility.  

The Board is sympathetic to the Veteran's situation.  However, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In that regard, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

Given the foregoing, the Board finds that a preponderance of the evidence is against reimbursement or payment for the unauthorized private medical treatment that the Veteran received at Baptist Medical Center on July 13, 2009.  The benefit-of-the-doubt rule is not for application, and referral to the Secretary to determine whether equitable relief is warranted is not appropriate.  See 38 U.S.C.A. §§ 503, 5107(b). 


ORDER

Entitlement to payment or reimbursement for the cost of medical treatment provided at Baptist Medical Center on July 13, 2009 is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


